Citation Nr: 0706366	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  03-30 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left leg disorder, 
claimed as secondary to service-connected right ankle 
disability.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1966 to 
October 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a hearing at the RO in January 2006.  

In February 2006, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for further development.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The veteran is shown to have sustained only acute soft 
tissue injuries including contusions and hematomas to both 
legs and an abrasion to left when he slipped and fell in July 
2001.  

3.  The service-connected right ankle disability is not shown 
to have caused or to have otherwise contributed to the 
development of left leg disability in connection with the 
event in July 2001.  

4.  The currently demonstrated venous insufficiency of the 
left leg is not shown to have been caused or otherwise 
aggravated by the veteran's service-connected right ankle 
disability.  



CONCLUSION OF LAW

The veteran's does not have a left leg disability, including 
that manifested by venous insufficiency, that is the 
proximately due to or the result of the service-connected 
right ankle disability.  38 U.S.C.A. §§  1101, 1131, 5103, 
5103A, 5107 (West 2002);  38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law. See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In October 2002, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the December 2002 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

A follow-up letter in October 2003 satisfies the statutory 
and regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA. See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The October 2002 and October 2003 letters advised the veteran 
that VA must make reasonable efforts to help the veteran to 
get evidence necessary to support his claim, including such 
things as medical records, employment records, or records 
from other Federal agencies.  

The letters advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure the records were received 
by VA.  

In a March 2006 letter, the RO told the veteran, "If there 
is any other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in our possession that pertains to your claim, 
please send it to us."

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the October 2002 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision below denies secondary service 
connection for the claimed disability, so no degree of 
disability or effective date will be assigned.  There is 
accordingly no possibility of prejudice to the veteran under 
the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative have identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded a hearing before the undersigned 
Veterans Law Judge in February 2006.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for secondary service 
connection for left leg disorder.  


II. Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  The controlling 
regulation has been interpreted to permit a grant of service 
connection not only for disability caused by a service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The veteran asserts that his claimed left leg disorder was 
caused by his service-connected right ankle.  The veteran 
states that, in July 2001 because of his right ankle 
instability, he lost his balance and fell off his deck and 
subsequently hit his right and left leg.  

As a result of the fall, the veteran reports suffering 
discoloration due to poor circulation and has remaining 
numbness.  The veteran states that, as a result of the poor 
circulation he had to quit his job as a cashier because of 
the required prolonged standing.  

In October 2006, the veteran submitted a lay statement from 
his neighbor who stated that he had been told by the 
veteran's wife that the veteran had right leg pain or a 
"weak" ankle and had lost his balance and fallen off his 
deck.  He also states that, when he next saw the veteran, his 
left leg was black and blue as well as swollen.  

"A layperson can certainly provide an eyewitness account of 
a veteran's visible symptoms."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board notes in this regard 
that the neighbor is not shown to have personally witnessed 
the veteran's fall or otherwise to have medical expertise 
that would permit him to etiologically relate the development 
of any left leg disease process to the service-connected 
right ankle disability.  

Generally, when a veteran contends that a service-connected 
disorder has caused or aggravated a secondary disability, 
there must be competent medical evidence of such causation or 
aggravation.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995); 
Jones v. Brown, 7 Vet. App. 134 (1994).  To prevail on the 
issue of secondary service causation, the record must show: 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and, (3) medical nexus evidence 
establishing a connection between the current disability and 
the service-connected disability.   Wallin, supra.  

In a July 2006 VA medical examination, the examiner noted 
that there was "hemosiderin discoloration of the skin, 
combinational trauma" with venous insufficiency.  

The VA physician also noted that repetitive motion of the 
left lower extremity had no effect on the patient's pain, 
range of motion, fatigability, incoordination, weakness or 
endurance.  The physician stated that his it was "as likely 
as not" connected to his right ankle disability.  

In an amended opinion of August 2006 the VA physician stated 
that the veteran's left leg disorder, venous insufficiency, 
was not likely related or caused by his service-connected 
right ankle disability.  The physician stated that there is 
no anatomic correlation between the left leg and the right 
ankle that would result in a cause and effect relationship 
between these body areas.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  

In this case, there is no competent evidence that would tend 
to contradict the opinion of the VA examiner, and the Board 
finds that the medical evidence weighs against secondary 
service connection for the currently demonstrated venous 
insufficiency of the left leg.  Significantly, this vascular 
condition is noted to be a bilateral process.  

The Board also finds that the evidentiary record is against 
the veteran's assertions that he has current leg disability 
as the result of injuries suffered in a July 2001 fall caused 
by his service-connected right ankle disorder.  

First, the private medical records show that the veteran 
received emergency treatment in July 2001 for bilateral leg 
pain after he "reported that he slipped and fell landing on 
both his legs."  It was noted that he had an abrasion on his 
left leg.  The veteran at the time shortly after his injury 
did not specifically relate the fall to impairment due to his 
service-connected disability.  

Significantly, the x-ray studies were negative for fracture 
and noted only swelling along the anterior medial soft 
tissues over the left leg.  The diagnosis was that of 
contusion and hematoma of the leg, multiple sites.  The 
veteran was discharged to home in a stable condition.  No 
specific vascular impairment was identified at that time.  

Other follow-up treatment records show that the veteran was 
seen in July 2002 with a chief complaint of "really left leg 
aching associated with being on his feet for a long period of 
time."  The treating physician also noted that he was 
"status post a previous injury to both knees where he hit on 
his deck outside."  Again, a history that would tend to 
support the veteran's current assertions was not recorded.  

The private examiner in July 2002 noted pitting edema and 
venous discoloration on the left.  The examiner thought that 
the veteran's "problem [was] really venous insufficiency and 
that he should see a vascular surgeon.  Clearly, no left leg 
injury residuals were discussed or identified at that time.  

In connection with a claim for increased compensation in 
September 2002, the veteran is shown to have reported 
complaints of a "secondary" left leg condition and first 
stated that his right ankle had given way and caused him to 
injury to his left leg.  

However, it is pertinent to note that, when seen at a VA 
examination in November 2002, only a history of having 
injured his left leg in a fall in 2001 was recorded.  He 
added at that time that he could not work because he could 
not do the standing or walking.  Once again, no specific 
injury residuals were identified.  

In a January 2006 medical statement, a private physician 
noted that the veteran had fallen and sustained injuries to 
both legs in July 2001 as a result of ankle instability.  He 
reported the veteran receiving emergency treatment for soft 
tissue injuries to both legs, more so on the left and being 
notified that increased discoloration of the right and left 
leg was due to venous insufficiency of the legs.  

On examination, the veteran was noted to have some skin 
discoloration and pretibial edema, bilaterally.  At that 
time, the examiner found that the veteran had decreased 
sensation of the right foot and favored his right leg on 
ambulation.  

The impression was that of progressive arthritic change (of 
the right leg) related to an incident with documented 
findings on x-ray and MRI scanning and lateral ligament 
complex instability.  The examiner added that the veteran had 
progressive disability of the extremity following an injury 
in the 1960's.  The veteran did not opine as to cause of the 
demonstrated venous insufficiency.  

However, the report of the VA examination in July 2006 noted 
that x-ray studies of the left leg showed no fractures, 
dislocations or arthritis.  

Based on this medical evidence, the Board finds no basis for 
identifying the currently demonstrated left leg venous 
insufficiency as the residual of the fall suffered in July 
2001 on the basis of causation or aggravation due to the 
service-connected disability.  

Similarly, the Board finds that the evidentiary record 
provides no first hand support for the veteran's current 
assertions that the fall in July 2001 was caused or 
precipitated by his service-connected right ankle disability.  

In reaching this decision the Board has considered the 
applicability of the benefit-of-the-doubt rule.  However, in 
this case the preponderance of the evidence is against the 
claim, and the benefit-of-the-doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

Service connection for a left leg disorder, as secondary to 
service-connected right ankle disability, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


